MR. JUSTICE SCHAEFER, dissenting: In my opinion a plea of guilty may not be accepted when the defendant protests that he is not guilty, and for that reason I cannot concur in the court’s disposition of this matter. In this case, when he was asked if he was pleading guilty because he was guilty, his response was, “Just partially guilty on the one.” The following colloquy then took place: “THE COURT: When you say partially guilty, what do you mean by that? THE DEFENDANT: I didn’t commit the burglary but I bought the checks and check writer. THE COURT: You didn’t commit the burglary but did what? THE DEFENDANT: I bought the checks and check machine that come from it. THE COURT: Did you aid in the commission of that burglary? THE DEFENDANT: No, I did not. * * * THE COURT: Why are you pleading guilty to that? Because, as counsel states, that the chances of going to trial, your chances as you see it are slim, as I gather it? THE DEFENDANT: No, the charge is burglary. I am not guilty of the burglary but I am guilty of having possession of some of the items. I didn’t commit the burglary myself. THE COURT: Do you still wish to plead guilty to that indictment? Is that right? THE DEFENDANT: It could be the same difference. It is just the charge on the indictment, isn’t proper, it should be possession of stolen property. * * * THE COURT: Considering the totality of the circumstances, I will accept your pleas on both indictments, 1114 and 1115.” MR. JUSTICE WARD joins in this dissent.